79 F.3d 17
Sidney MARTS, Plaintiff-Appellant,v.Phillip HINES, et al., Defendants-Appellees.
No. 94-30513.
United States Court of Appeals,Fifth Circuit.
March 14, 1996.

Sidney Marts, New Orleans, LA, pro se.
Appeal from the United States District Court for the Eastern District of Louisiana;  Frederick J.R. Heebe, Judge.
(Opinion November 8, 1995, 5 Cir., 1995, 68 F.3d 134)
Before POLITZ, Chief Judge, and KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the court's own motion, having determined to have this case reheard en banc,IT IS ORDERED that this cause shall be reheard by the court en banc without oral argument.